Name: Commission Regulation (EEC) No 3967/89 of 20 December 1989 fixing, for the 1990 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: fisheries;  international trade;  Europe;  trade policy
 Date Published: nan

 No L 385/30 Official Journal of the European Communities 30 . 12. 89 COMMISSION REGULATION (EEC) No 3967/89 of 20 December 1989 fixing, for the 1990 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 546/86 laying down detailed rules for applying the supplementary trade mechanism to fishery products ('), as amended by Regulation (EEC) No 237/87 (2), and in par ­ ticular Articles 2 and 3 thereof, Whereas Article 2 of Regulation (EEC) No 546/86 provides, in respect of a number of fishery products imported into Spain and Portugal, for the definition, in accordance with a specific method, of an overall foresee ­ able level of imports, distinguishing for each product an intra-Community share established in accordance with paragraph 3 of the said Article 2 ; Whereas, for the purposes of the application of Regula ­ tion (EEC) No 546/86, the overall foreseeable level of imports and the intra-Community share relating thereto should be fixed for the 1990 fishing year and for each of the products concerned, dividing the share into four quar ­ terly instalments in accordance with Article 3 of Regula ­ tion (EEC) No 546/86 ; Article 1 For each of the fishery products imported into Spain and Portugal, the overall foreseeable level of imports and the intra-Community share relating thereto, divided into four quarterly instalments, are hereby fixed for 1990 as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Manuel MARIN Vice-President (') OJ No L 55, 1 . 3 . 1986, p. 47. O OJ No L 25, 28 . 1 . 1987, p. 13 . 30, 12. 89 Official Journal of the European Communities No L 385/31 ANNEX Overall level of imports, intra-Community share and quarterly instalments of Article 2 and 3 of Regulation (EEC) No 546/86 A. Concerning Spain 1 . Imports from other Member States (tonnes) CN code Description Overall levelof imports Intra-Community share increase by 15% Quarterly instalment 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 0304 10 98 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 9 990 3 440 1 065 1 305 450 620 ex 0302 69 65 ex 0304 10 98 Hake of the species Merluccius merluccius, fresh or chilled 19 890 14 825 1 930 3 780 5 485 3 630 0302 69 85 Blue whiting (Micromesistius poutassou or Gadus poutassou) fresh or chilled 1 460 70 17 18 17 18 ex 0302 69 95 ex 0304 10 98 Horse mackerel (Trachurus trachurus) fresh or chilled 460 470 115 120 115 120 ex 0304 10 31 Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 7 600 5 290 1 585 1 215 1 060 1 430 ex 0305 62 00 0305 69 10 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, non-dried, salted or in brine 26 470 6 865 1 580 2 060 1 580 1 645 ex 0306 24 90 Spinous spider crab, live 4 300 2 645 345 475 835 990 ex 0307 91 00 Venus clams, live, fresh or chilled 70 375 57 930 10 425 12165 8 690 26 650 2. Imports from Portugal (tonnes) CN code Description Overall level Intra-Community share increase by 15% Quarterly instalment of imports 1 2 3 4 ex 1604 13 10 ex 1604 20 50 ex 1902 20 10 Preserves and stuffed pasta (whether or not cooked or otherwise prepared) containing sardines of the species Sardina pilchardus 826 950 237 238 237 238 B. Concerning Portugal Imports from other Member States (tonnes) CN code Description Overall levelof imports Intra-Community share increase by 1 5 % Quarterly instalment 1 2 3 4 0306 13 90 Other shrimps, frozen 1 404 465 116 116 116 117